Citation Nr: 1026923	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  03-34 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his niece


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran had active military service from June 1963 to 
December 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In an October 2005 decision, the Board determined that new and 
material evidence had not been received in order to reopen the 
Veteran's claim of entitlement to service connection for pes 
planus and denied service connection for gout.  Thereafter, the 
Veteran appealed the Board's denial of his claims to the United 
States Court of Appeals for Veterans Claims (Court).  In a July 
2008 Memorandum Decision, with Judgment entered in August 2008, 
the Court determined that, with respect to the Veteran's new and 
material claim, the Board erred in finding inapplicable the 
Justus rule, which provides that the credibility of evidence must 
be presumed in determining whether new and material evidence was 
submitted.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
As such, the Court vacated and remanded the Board's decision with 
respect to the Veteran's new and material claim.  Regarding the 
issue of entitlement to service connection for gout, the Court 
affirmed the Board's October 2005 denial and, therefore, this 
issue is no longer before the Board. 

Therefore, in accordance with the Court's Memorandum Decision, 
the Board readjudicated the Veteran's application to reopen his 
claim of entitlement to service connection for pes planus in a 
September 2009 decision.  The Board determined that new and 
material evidence had been received in order to reopen the 
Veteran's claim and remanded the merits of the issue for 
additional development.  The case now returns to the Board for 
further appellate review.  The Board concludes that the agency of 
original jurisdiction substantially complied with the remand 
orders and no further action is necessary in this regard.  See 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under Stegall 
v. West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).  

The Board observes that, while this case was pending before the 
Court, the Veteran's attorney submitted a statement in which he 
indicated that he represented the Veteran with respect to his pes 
planus claim and requested copies of documents.  It appears that 
the RO construed such statement as an application to reopen the 
Veteran's claim of entitlement to service connection for pes 
planus.  As such, in a February 2009 rating decision, the RO 
determined that new and material evidence sufficient to reopen 
the Veteran's claim had not been received.  However, as the Court 
vacated the October 2005 Board decision and remanded the case, 
the February 2009 rating decision is moot as the Veteran's 
January 2002 claim is still pending before the Board.

In connection with this appeal, the Veteran and his niece 
testified at a personal hearing before the undersigned Veterans 
Law Judge sitting at the RO in March 2005; a transcript of that 
hearing is associated with the claims file.    


FINDING OF FACT

The presumption of soundness has not been rebutted and, resolving 
all doubt in the Veteran's favor, pes planus is etiologically 
related to his military service.


CONCLUSION OF LAW

Pes planus was incurred in the Veteran's active duty military 
service.  38 U.S.C.A. §§ 1111, 1112, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for pes 
planus herein constitutes a complete grant of the benefit sought 
on appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 and the implementing 
regulations.  

At his March 2005 Board hearing and in documents of record, the 
Veteran contends that he did not have pes planus prior to his 
entry to active duty.  He alleges that, while serving in the 
military, he began to experience problems with his feet, to 
include pain and swelling, that ultimately resulted in his 
service discharge.  Therefore, the Veteran claims that service 
connection is warranted for pes planus.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

A Veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where 
there has been an induction examination in which the later 
complained-of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as 
are recorded in examination reports are considered as noted.  38 
C.F.R. § 3.304(b).  History of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions but will be considered 
together with all other material evidence in determinations as to 
inception.  38 C.F.R. § 3.304(b)(1).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 03-2003; see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306.  

Direct service connection may not be granted without evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As an initial matter, the Board finds that the Veteran has a 
current diagnosis of pes planus.  In this regard, Dr. Kugler 
diagnosed the Veteran with pes planovalgus deformity about the 
foot in April 2005 and, at the February 2010 VA examination, he 
was diagnosed with pes planus.  

Therefore, the remaining inquiry is whether such the Veteran's 
pes planus is related to his military service.  In this regard, 
the Board observes that the Veteran's service treatment records 
reflect that there were no complaints of pes planus and no 
examination findings of pes planus or any other foot disorder on 
his May 1963 service entrance examination.  Therefore, as pes 
planus was not noted on his service entrance examination, the 
presumption of soundness attaches.  See 38 C.F.R. 
§ 3.304(b), (b)(1).

As indicated previously, to rebut the presumption of sound 
condition, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  In the instant 
case, the Board finds that it is not shown by clear and 
unmistakable evidence that the Veteran's pes planus existed prior 
to service.  As such, the Board need not address the second prong 
of the inquiry and, therefore, finds that the presumption of 
soundness has not been rebutted.

Specifically, while the Veteran's service treatment records 
detail foot complaints and a finding that pes planus existed 
prior to service, the Board concludes that such does not rise to 
the level of clear and unmistakable evidence.  In this regard, 
the Veteran's service treatment records reflect that a physician 
in late August 1963 indicated that his feet justified 
"considerable complaint" and diagnosed moderately severe flat 
feet that existed prior to service.  Additionally, a Report of 
Medical Survey, dated September 6, 1963, indicated that the 
Veteran had third-degree pes planus that was not incurred in the 
line of duty, which existed prior to service, and was not 
aggravated by service.  The Report specifically concluded that 
the entrance examination, which revealed normal feet upon 
clinical evaluation and no complaints of pes planus, "are held 
in error."   Additionally, service clinical records in November 
1963 included a medical opinion there was no evidence of adequate 
records to show any service aggravation of pes planus that 
existed prior to service.  

In contrast, however, the Veteran has maintained that he did not 
have pes planus prior to his military service.  Specifically, the 
September 1963 Report of Medical Survey reflects that he 
complained of painful feet since the third week of military 
training and declared he had never had painful feet prior to 
service.  Additionally, in a September 9, 1963, statement, the 
Veteran stated:

I do not agree with the findings of the Board that I 
have Flat Feet, but since I have never had pains in my 
feet before coming into the Marine Corps I do desire 
to rebut the statement by the Board that my disability 
was not aggravated by the service.  I do feel that my 
service in the Marine Corps has caused me to have 
extremely painful feet which may disable me for the 
rest of my life.  

Accordingly it is my feeling that my present condition 
of painful Flat Feet is due to my service while on 
active duty in the Marine Corps Reserve.

Moreover, at February 2005 and May 2005 statements, the Veteran's 
brother reported that he lived with the Veteran at home until the 
Veteran enlisted in the Marine Corps at age 22.  The Veteran's 
brother stated that the Veteran participated in athletic 
activities and did not have any physical problems prior to his 
enlistment.  Specifically, he indicated that the Veteran was in 
excellent health and did not have flat feet or any other foot 
disorder when he enlisted in the Marine Corps.  Likewise, the 
Veteran has continued to maintain that he did not have pes planus 
prior to his military service.  Specifically, at his March 2005 
Board hearing and in documents of record, the Veteran stated that 
he did not have pes planus when he entered military service.

Additionally, in February 2010, following a review of the claims 
file, documenting a history from the Veteran and his brother, and 
performing a physical examination with X-rays, the VA examiner 
opined that the Veteran's pes planus did not clearly and 
unmistakably pre-exist his entry into active duty.  The examiner 
relied on the fact that the Veteran's enlistment examination 
failed to indicate a diagnosis of pes planus.  

Therefore, upon a review of the full record, the Board finds that 
there is no clear and unmistakable evidence that the Veteran's 
pes planus pre-existed his military service.  As such, the Board 
not reach a determination with respect to the second prong of the 
inquiry, i.e., whether such disorder clearly and unmistakably was 
not aggravated by service, and finds that the presumption of 
soundness has not been rebutted.

Thus, the remaining inquiry is whether the Veteran, who is 
considered sound upon service entrance with respect to his feet, 
incurred pes planus during his military service.  In this regard, 
his service treatment records reflect that, in June 1963, it was 
noted that he had bilateral third-degree pes planus that was 
asymptomatic and not considered disabling.  Service clinical 
records dated in July 1963 and August 1963 discussed left heel 
pain from marching, described by physicians as bursitis.  An X-
ray in August 1963 revealed mild metatarsal varus and some degree 
of equine deformity.  The September 1963 Report of Medical Survey 
indicated that the Veteran complained of painful feet since the 
third week of military training.  An October 1963 record of the 
Physical Evaluation Board indicated that pes planus was not 
incurred in service, was not due to intentional misconduct, and 
was not the proximate result of active duty.  Service clinical 
records in November 1963 included a medical opinion that the 
Veteran's bilateral pes planus rendered him totally unfit for 
duty, which the physician clarified as meaning the Veteran did 
not meet the minimum requirements for enlistment.  

A post-service private medical statement dated in February 1971 
indicated that the Veteran had painful flat feet, the current 
severity of which was described as an aggravation of the 
condition.  He received weekly and then monthly treatment for 
such disorder.  Additionally, a March 1971 private medical 
statement diagnosed bilateral weak feet.  X-rays were negative 
for pathology.  The physician indicated that the Veteran first 
appeared at his office in September 1965 complaining of foot pain 
of two years duration.  In view of clinical findings and to 
relieve symptoms and stresses of weak feet, the Veteran was given 
orthopedic heels and supportive longitudinal arch inserts.  

Additionally, in a private medical record dated in April 1985, it 
was noted that the Veteran wore corrective shoes that might be 
insufficient for his flat feet.  In an April 2005 private medical 
record, Dr. Kugler noted that the Veteran sustained an injury 
during Marine Corps basic training from which he developed foot 
problems.  Dr. Kugler further observed that such deteriorated, 
causing him to be unfit for medical consideration for military 
duty.  It was noted that the Veteran was diagnosed with pes 
planovalgus deformity about the foot.

In February 2005 and May 2005 statements, the Veteran's brother 
reported that, during the Veteran's military service, he was 
hospitalized on several occasions due to his foot condition.  
Additionally, the Veteran's brother reported that the family's 
physician, Dr. Rosen, advised the Veteran that he should receive 
compensation due to the foot injury he sustained in the Marine 
Corps.  Specifically, he indicated that Dr. Rosen, who had 
treated the Veteran since birth, opined that the injury the 
Veteran sustained during his training was the cause of his 
disability and that the demand and rigors of basic military 
training resulted in his foot problems.  The Veteran's brother 
stated that Dr. Rosen has since passed away and is unable to 
offer any additional statements.  

At his March 2005 Board hearing and in documents of record, the 
Veteran stated his pes planus required treatment during service 
and after his discharge.  He testified that he has been treated 
for pes planus continuously since his service discharge, 
primarily with special shoes for his feet.  Additionally, the 
Veteran's niece indicated that the Veteran has consistently had 
problems with his feet.

At the February 2010 VA examination, the examiner was requested 
to render an opinion with respect to whether it was likely, 
unlikely, or at least as likely as not that the Veteran's pes 
planus is casually related to any incident of his military 
service.  The examiner determined that there was no conclusive 
evidence in the claims file that any incident for which the 
Veteran was seen caused third degree flat feet and noted that his 
separation was based on a diagnosis of flat feet.  

Upon a review of the record and taking all evidence into account, 
the Board resolves all reasonable doubt in the Veteran's favor 
and finds that pes planus is etiologically related to his 
military service.  In this regard, the Board notes that there are 
two conflicting opinions of record which places the evidence in 
relative equipoise.  Specifically, in April 2005, Dr. Kugler 
opined that the Veteran sustained an injury during Marine Corps 
basic training from which he developed foot problems.  Dr. Kugler 
further observed that such deteriorated, causing him to be unfit 
for medical consideration for military duty.  In contrast, the 
February 2010 VA examiner determined that there was no conclusive 
evidence in the claims file that any incident for which the 
Veteran was seen during military service caused third degree flat 
feet.  

However, in light of the Veteran's treatment for pes planus 
during service and his consistent statements reporting continued 
treatment for such disorder after his military service, as well 
as his brother's and niece's competent and credible statements 
describing the Veteran's foot problems following his military 
service, the Board further finds that the Veteran has 
demonstrated continuity of foot symptomatology.  Moreover, the 
Board concludes that the Veteran's brother's report that Dr. 
Rosen, who had treated the Veteran since birth, opined that the 
injury the Veteran sustained during his training was the cause of 
his disability and that the demand and rigors of basic military 
training resulted in his foot problems to be highly probative of 
the issue before the Board.  

Therefore, the Board resolves all reasonable doubt in the 
Veteran's favor and finds that pes planus is etiologically 
related to his military service.  Therefore, service connection 
for such disorder is warranted.  38 U.S.C.A. §§ 1111, 1112, 1131, 
1153, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306.


ORDER

Service connection for pes planus is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


